Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 3/23/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 2 are pending in this application.
Claims 1, 2 have been amended.
Claims 1, 2 have been rejected.
Claim Objections
4.	Claim 2 objected to because of the following informalities:  Claim 2 recites “The resulting A product”. It is understood that applicants intend to amend to make claim 2 starting from “A product” and therefore, “The resulting” should be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “young leaves (sprout)”. Claim 1 has been amended to recite “young leaves (sprout)”. However, young leaves (sprout) is not supported by the specification. For example, in specification, it recites young leaves (buds) (at least in specification [00015] and in PGPUB [0015]) and nowhere has it recited young leaves (sprout). Therefore, it is a new matter and it renders 112 first paragraph rejection. 
As the independent claim 1 recites young leaves (sprout), it is interpreted as young leaves and examiner has addressed the office action accordingly. 
Also claim 1 is amended to amend to recite “fan and a cooler”. There is no support for this amendment. The reason is in specification, it states fan/cooler (cooling) (in specification, [00017] and in PGPUB [0017]). This is interpreted as fan or cooler for 


Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

9. 	Claims 1, 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Dan C et al. (CN 104430988 A) in view of NPL Katsuno et al. (in Food Chemistry 148: 388-395, 2014) in view of NPL Tea processing rolling (in http:/7www.eiitebar.com: date is 2013: please see Under Leaf Maceration, Picture says 2013 Eli tea and also please consider Below CTC, CTC developed in the year 1930) in view of NPL Friedman et al. (in J food Sci. vol. 74(5): pages 1-16, 2009) in view of Shibata et al. USPN 6416803 and further in view of Cortex J et al. USPN 2115,411 and further in view of Blair et al. US 2003/0064130 (Blair’130).

10. 	Regarding claim 1, NPL Dan C et al. discloses a method of processing green tea and the method comprises the following steps:
(a) Steam killing: the fresh leaves of the tea tree after the greening are sent to the steam killing machine for steaming, and after the steam is killed, the green leaves with the water content of 58%-60% (in claim 1 of NPL Dan C et al.).
NPL Dan C et al. is silent about the steam condition.
It is known that the steam has around 100 degree C temperature.
However, NPL Dan C et al. is silent about the claimed time for steam treatment as claimed in claim 1.
Absent showing of unexpected results, the specific amount of steaming time is not considered to confer patentability to the claims. As the amount of moisture after steaming is variable (e.g. at least in claim 1, in NPL Dan C et al. “water content is reduced from 67-73% to 58-60% after steaming”) that can be modified, among others, by adjusting the amount of time, the precise amount would have been 
It is to be noted that the amended claim limitation of “removing moisture”  is addressed by the disclosed step of dehydration step as disclosed by NPL Dan C et al. provides the benefit of moisture removal (in claim 1 of NPL Dan C et al.)
which would have been obvious step to remove moisture from the surface of the leave and reads on “Removing of moisture from the leaves resulting from the previous step” of claim 1.
NPL Dan C et al. is silent about the next claimed step of “The leaves must be rolled for the first time for 20 minutes” after steaming step as claimed in claim 1.
NPL Katsuno et al. discloses that fresh tea leaves from green tea Camellia sinensis can be processed using sequential steps of steaming followed by rolling and drying (Fig 1 , page 389).
NPL Tea processing discloses that Rolling -shaping step provides the benefit of creating fashionable tea leave shape such as needle or pearl and machine 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Dan C et al. to include the teaching of NPL Katsuno et al. to perform the rolling step in order to achieve the benefit of creating fashionable tea leave shape such as needle or pearl and machine processing is economic as disclosed by NPL “Tea processing” (under Leaf Maceration, page 4 , under subheading “Rolling-shaping, last line) in order to have more tea shape varieties (under Leaf Maceration, page 4 , under subheading “Rolling-shaping, last line).
Regarding the amount of time 20 minutes for the first time of “rolling” is not disclosed by NPL Dan C et al. However, it is considered as “Result Effective Variable”.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the amount of rolling time are variables that can be modified, among others, by adjusting the amount of withered tea leaves to be rolled, size of the rotorvane machine (i.e. capacity), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time and temperature in NPL Dan C et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired rolled tea leave. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
Regarding “cooling step”,  NPL Friedman et al. discloses that cooling step can be performed during processing (mid of processing after roasting and hand rolling) and using fan (page 3 of Friedman et al.).
It is known that the rolling step to make fashionable shape of tea leaves generates stress. Therefore, it is within the skill of one of ordinary skill in the art to spread the leaves on a bed so that each and every portions of the leave particles are uniformly spreaded on a flat surface to be cooled properly by fan as disclosed by NPL Friedman et al. (page 3) in order to restore the needle and pearl shaped tea leaves under normal condition. It is also a known method to uniformly circulate air by fan in order to distribute cold air evenly over the leaves distributed on the flat surface.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Dan C et al. in view of secondary prior arts  by including the teaching of NPL Friedman et al. to perform cooling can be done during processing including after rolling step (mid of processing after roasting and hand-rolling) and using fan (page 3 of Friedman et al.) because it is also a known method to circulate air by the commonly used economic apparatus fan in order to distribute cold air uniformly over the leaves to distribute on the flat surface.
Regarding claim limitation of “fan and a cooler” as claimed in amended claim 1, another secondary prior art by  Shibata et al. is used to address “cooler” although this has 112 first paragraph issue as discussed above. 

Therefore, one of ordinary skill in the art can combine fan of NPL Friedman et al. with the “cooler” of Shibata et al. to spread cold air uniformly over the spreaded flat surface leaves in order to reduce residual moisture  content (in Shibata et al. col 2 lines 40-42). 
Even if the step of cooling using cooler is not just after the rolling step as disclosed by Shibata et al., however, the motivation remains same even if the cooler combined with fan is used at the cooling step of NPL Friedman et al. 
Therefore, NPL Dan C et al. is modified by the secondary prior arts to include “rolling and drying” after steaming and dehydrating (by removing moisture) followed by cooling as disclosed by NPL Friedman et al. which is prior to next step of “First drying step”. 
It is to be noted that after performing the steps of cooling, next step is claimed “first drying step”. NPL Dan C et al disclose this.
NPL Dan C et al disclose these two drying steps with gradual moisture reduction.
(d) The first drying: The leaves are placed in a dryer for drying, and after drying, the initial drying tea leaves having a water content of 35% to 38% are obtained; the air inlet temperature of the dryer is 105-120 ° C, Drying time is 10-12 minutes;
Titian drying (i.e. second drying): Put the first-baked tea into the dryer for fragrant drying, until the moisture content of the tea is 5%-6%, and the hand-dried tea leaves are minced and cooled; This titan drying is considered as complete (second) drying of claim 1.

However, NPL Dan C et al. is silent about second time Rolling in between two drying steps and the conditions for these steps as claimed in claim 1.
NPL Friedman et al. discloses that the total processing step can include second step of rolling, drying etc. as needed (page 6 Table 1 e.g. Gradual decrease of moisture to make final green tea).
It is also to be noted that after first rolling followed by first drying step which is after first rolling step, the shape (curling shape) and uniformity of the size of all the tea leaves may not be restored.  Therefore, one of ordinary skill in the art can repeat the 
It is to be noted that even if the combinations of prior arts of record do not disclose specifically all the sequential steps as claimed in claim 1, however, it is within the skill of one of ordinary skill in the art to perform the common steps to repeat in order to have the desired effect to have fashionable shape of the almost all final tea product with the desired final moisture content of the final product.
Regarding the amount of time 10 to 15 minutes for the second time of “rolling” is not disclosed by NPL Dan C et al. However, it is considered as “Result Effective Variable”.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the amount of rolling time are variables that can be modified, among others, by adjusting the amount of withered tea leaves to be rolled, size of the rotorvane macine (i.e. capacity), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time and temperature in NPL Dan C et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired rolled tea leave. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
Regarding the claimed “segregation/sorting” step, NPL Dan C et al. discloses the step of selection (in [0058] and in claim 1 of NPL Dan C et al.). NPL Dan C et al. discloses that the tea selection machine is used for wind selection, and the ash, flakes and ends are removed. The crushed ends should be controlled within 3%. After the air selection, they are sent to the cold storage for storage.
However, NPL Dan C et al. is specifically silent about segregation/sorting step of claim 1.
Blair ‘130 discloses the sorting step after fermentation and drying step ([0016]) in order to provide different types and grades of black tea to be used for the desired purpose ([0057]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Dan C et al. ‘956 to include the teaching of Blair et al. ‘130 in order to include the step of sorting after drying step in order to have different types and grades of black tea to be used for the desired purpose ([0057]) to make the final product ready for use. 
It is to be noted that NPL Dan C et al. and secondary prior arts, in combination, teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of 
“Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to perform the steps in order to have the desired fashionable shape of the almost all final tea product with the desired final moisture content of the final product.
It is to be noted that the amended claim 1 recites “thereafter segregating, wherein after second drying the whole leaves, separating from the whole leaves, broken leaves and particulate leaves, wherein the green tea from yerba mate includes the whole leaves”. This is interpreted as the whole tea leaves are finally sorted and separated from other broken, particulate small tea leaves and whole tea leaves are claimed whole green tea leaves from Yerba mate.
In this instance, it is within the skill of one of ordinary skill in the art to use the teaching of Blair’130 to perform sorting to separate whole tea leaves from other broken, small tea leaves particles in order to have screened whole green tea leaves. Regarding yerba mate whole green tea leaves, Cortez et al. is used as another secondary prior art and discussed below. 
NPL Dan C et al. in view of secondary prior arts of record are silent about “preparation process of green tea from Yerba mate”.
Cortez et al. discloses a method of making yerba mate, comprising treating yerba mate leaves and twigs with an alkaline solution and drying (in claim 1 of Cortez et al.) so that its disagreeable taste, appearance etc. and preparation difficulties can 
Cortez J et al. also discloses that Yerba mate which resembles green tea (col 1 lines 20-21) can be treated with alkaline substances and saponified essential oils present in the yerba mate in order to avoid disagreeable odor and flavor without the loss of partial and total destruction of the nutritional quality (col 2 lines 27-35), however, permits to be packed and used as tea in a tea bag (at least in col 2 lines 30-40). Therefore, the disclosure by Cortez et al. provides the benefit of its use as other tea including like green tea in order to achieve an additional benefit of having better nutritional quality of black tea made from yerba mate (at least in col 2 lines 46-55).
Therefore, this yerba mate product can be made like final product similar to textured quality like a tea or green tea to be packaged (col 2 lines 36-40) which motivates one of ordinary skill in the art to modify green tea of NPL Dan et al. with improved yerba mate (i.e. removed disagreeable odor) of Cortez et al. to treat and process further like other tea raw materials in order to make it very close quality of the green tea , however, with the additional benefit of having better nutritional quality compared to other tea as disclosed by Cortez et al. (at least in col 2 lines 46-55).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Dan C et al.in view of secondary prior arts to include the teaching of Cortez J et al. to incorporate the 

11. 	Regarding claim 2, examiner is interpreting that the phrase “wherein the previous processing steps,” means the processing step of claim 1 results yerba mate-based green tea. However, as claim 1 recites open ended transitional phrase “comprising”, therefore, the disclosure by Cortez et al. is used to process Yerba mate to avoid ‘disagreeable odor’ by including one additional step of saponification step (discussed below) prior to steaming step of claim 1 in order to make yerba mate very acceptable starting raw material with additional nutritional quality (discussed below) to be processed to make yerba mate-based green tea.
As discussed, Cortez et al. discloses that Yerba mate which resembles green tea ( col 1 lines 20-21) can be treated with alkaline substances and saponified essential oils present in the yerba mate in order to avoid disagreeable odor and flavor without the loss of partial and total destruction of the nutritional quality (col 2 lines 27-35), and will be effective to serve as green tea after processing with the fashionable shape of a green tea (as discussed), and can also be packed and used as tea in a tea bag (at least in col 2 lines 30-40 ) which provides the additional benefit of having better nutritional quality compared to other green tea as disclosed by Cortez et al. (at least in col 2 lines 46-55) and discussed with motivation, in detail, above while addressing claim 1 and is applicable for claim 2 also.

Therefore, examiner notes that these are product-by-process claims. 
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

Response to arguments
12.	Applicants arguments and amendments have been considered. Applicants’ arguments and amendments overcome prior 112 (b) rejections of record. However, 

13.	Applicants argued that “Obviousness is determined in view of the Graham factors, which are in dispute here.
Claim 1 recites steaming the young leaves (buds sprout) of yerba mate at 90 to 100 °C for three to five minutes....
Upon reconsideration, the Examiner is asked to note that Dan teaches seeming for lesser period of time (30-60 s) at higher temperatures (140-160 °C). Dan, para [ 17. The steam, according to Dan, ensures “stable” moisture content, provides an effective basis for scenting, and produces a “soup color” tea leaves. Dan, para 21. But outside the 30-60 s interval or 140-160 °C temperature, Dan is silent about either time or temperature as having any result.
Since a propose modification must be a result effective variable, upon reconsideration, the Examiner is asked to find that there is no reason to modify the time and temperatures to do what the present inventor has done.
The remaining references are not applied to remedy these deficiencies”.
In response, it is to be noted that the time and temperature are in reverse relation. Therefore, it is a common practice to address this with result effective variable when time and temperature of the disclosed prior art does not meet exactly the time and temperature of the claimed invention in order to achieve the desired effect. In this instance, it is the ‘steaming step” which is effective for the benefits including reduction of moisture at the steam killing step. As because the disclosed prior art disclosed high 
Regarding the arguments made for the specific paragraphs #18 (not #17, correct # 18 as argued by the applicants) and #21, it is to be noted that Dan C discloses broad claim 1 (paragraph [0011]) and followed by dependent claim 2 ([0018]) which specifies the steaming condition further. Therefore, examiner does not agree with   arguments that “There is no reason to modify the time and temperature”.  The reason is applicants did not provide any further arguments in relation to any specific reason and/or unexpected result in relation to the specific need for the specific claimed condition. Therefore, examiner has maintained it. The rejection is maintained. 
As applicants did not have any further arguments, the rejection is made as final. 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792